Citation Nr: 0736108	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-37 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for an acquired 
psychiatric disorder, to include adjustment disorder with 
depressed mood and anxiety, major depressive disorder and 
bipolar disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel




INTRODUCTION

The veteran had active service from September 1998 until 
February 2002.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a February 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Jackson, Mississippi.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board observes that a November 2002 rating decision 
denied entitlement to service connection for adjustment 
disorder with depressed mood and anxiety.  The veteran did 
not appeal that determination and it became final.  See 
38 U.S.C.A. § 7105.  

Based on the procedural history detailed above, the veteran's 
present claim of entitlement to service connection for major 
depressive disorder and bipolar disorder must be adjudicated 
as a request to reopen the previously denied claim.  In this 
regard, the Board calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006).  That case addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both as to the underlying service connection claim and as to 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  

In the present case, the veteran has not received the notice 
required under Kent.  Indeed, at no point in the adjudication 
does the RO acknowledge the previously denied psychiatric 
claim or reference new and material evidence.  While the 
veteran was sent a notice letter in December 2003 addressing 
the underlying service connection claim, this letter is 
confusing and incomplete in light of the procedural history 
described above.  

To presently deny the claim based on an absence of new and 
material evidence without providing notice as to reopened 
claims would unfairly prejudice the veteran here.  Therefore, 
appropriate Kent notice must be provided before proceeding 
with appellate review.  


Accordingly, the case is REMANDED for the following action:

Issue a VCAA notice letter which 
satisfies all VCAA notice obligations in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-19 17 & 02-1506 (U.S. 
Vet. App. March 3, 2006), Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002), 
Kent v. Nicholson, 20 Vet. App. 1 (2006), 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), 38 C.F.R. § 3.159, and any 
other applicable legal precedent.

Such notice should specifically indicate 
that entitlement to service connection 
for a psychiatric disability was 
previously denied in an unappealed 
November 2002 rating decision.  The basis 
for that denial should also be indicated.  
Further, the requirements for new and 
material evidence, and for the underlying 
service connection claim, should be 
clearly set forth.  The veteran should 
also be informed of the division of 
responsibility between her and VA in 
producing or obtaining that evidence or 
information.  The veteran should also be 
advised to send to VA all evidence in her 
possession which pertains to the appeal.  
She should also be provided notice that a 
disability rating and an effective date 
for the award of benefits will be 
assigned if service connection is 
awarded.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



